Citation Nr: 1804021	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected degenerative joint disease (DJD), left hip, status post total arthroplasty, subsequent to the one year period following implantation of prosthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1974 and August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO granted service connection for DJD, left hip, status post total arthroplasty, and assigned an initial disability rating of 30 percent, effective June 1, 2013, subsequent to the one year period following implantation of prosthesis during which a 100 percent rating is required..  The Veteran timely appealed the initial rating assigned.  

In a January 2014 rating decision, the RO assigned a higher evaluation of 70 percent for the Veteran's service-connected hip disability, also effective June 1, 2013.  The Veteran has not indicated satisfaction with the higher initial rating that has been granted and the Board will therefore address the claim.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDING OF FACT

Following implantation of prosthesis, throughout the entire period of appeal, symptoms have more nearly approximated painful motion and weakness such as to require the use of crutches.


CONCLUSION OF LAW

The criteria for the maximum schedular rating of 90 percent subsequent to the one year period following implantation of prosthesis, for service-connected DJD, left hip, status post total arthroplasty, are met. 38 U.S.C. §§ 1155, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.14, 4.71a, Diagnostic Code (DC) 5003-5054 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected DJD left hip, status post total arthroplasty is evaluated as 70 percent disabling under 38 C.F.R. § 4.71a, DC 5003-5054.  

Under DC 5054, a 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion, a 90 percent rating is warranted for pain motion or weakness such as to require crutches, and a 100 percent rating for one year following the implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5054.  The Veteran received a 100 percent rating from May 31, 2012 to May 31, 2013 following his April 2012 left hip total replacement. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating. 
38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 4.2, 4.6.

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

In April 2012, medical treatment records reflect that the Veteran underwent total left hip replacement.  

During the February 2013 VA examination, the Veteran reported that for the last month and a half, he had left hip pain with activity, especially when walking up the stairs.  Additionally, he reported that he was unable to lie on the hip due to his pain.  Upon examination, the examiner noted intermediate degrees of residual weakness, pain, or limitation of motion at the left hip.  The examiner also noted that the Veteran occasionally used a cane. 

In his April 2013 NOD, the Veteran reported that he was in physical therapy due to the discomfort and pain he was feeling.  He reported that there were occasions when it was difficult for him to sleep due to the discomfort he experienced if he rolled over on his left side.  He additionally reported that his hip was so sore that it felt like there was a weight on it.  

In April 2013, the Veteran submitted numerous statements from his coworkers and supervisors who all reported that they have observed the Veteran at work at various times where it was noticeable that he was experiencing significant discomfort due to his hip.  One supervisor reported that the Veteran had a defined gait in his walk.  Another supervisor reported that the Veteran's movements were very slow and laboring. 

In a June 2013 statement, the Veteran reported that he was informed that his hip could not be operated on again, because the strength of the muscle would be severely weakened.  He reported that he still had loss of strength, sharp pain, and restricted mobility.  

During the January 2014 VA examination, the Veteran continued to complain of chronic pain on a level of 5 out of 10, with 10 being the highest point of pain.  He described the pain as aching and sharp that was exacerbated by weight bearing activity or lying in bed on his left side.  He reported that the pain is exacerbated with walking greater than one block, one flight of stairs, and cold or damp weather.  He also noted pain with sitting in one position for a prolonged period greater than 30 minutes.  He reported minimal relief with transcutaneous electrical nerve stimulation (TENS) unit, heating pad, and nonsteroidal anti-inflammatory drugs (NSAIDS).  The Veteran reported that he used a cane all the time, except when at work due to fear of losing his job.  He reported flare-ups that occurred daily where he experienced pain at 10 out of 10 that lasted 15 to 20 minutes.  The examiner noted that there was functional loss, functional impairment, and/or additional imitation of range of motion of the high and thigh after repetitive use which caused less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and or weight-bearing.  The examiner noted that the Veteran had severe left hip pain and decreased range of motion as well as post-operative heterotopic ossification involving lateral-superior aspect of let greater trochanter of the prosthesis.  

In a March 2014 statement, the Veteran reported that he could not walk, sit, or stand for long period of time and walking up and down stairs were challenging for him at times.  He reported that he was on pain medication.  

An August 2015 Disability Benefit Questionnaire (DBQ) reflects that the Veteran continued to have pain in his left hip; however, this did not result in functional loss.  The Veteran reported that he used his cane regularly.  He also reported that he had weakness and pain and he was unable to walk or stand for a prolonged amount of time. The examiner noted that the Veteran had markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  It was also noted that the Veteran used oxycodone and Naprosyn for pain management. The examiner reported that the Veteran had a reduction in muscle strength.

VA treatment records reflect continued treatment for the Veteran's left hip; continued complaints of pain with weakness, particularly with weight-bearing; and pain management with medication.  

For the following reasons, the Board finds that the symptoms of the Veteran's left hip disability more closely approximate the criteria for the maximum schedular rating of 90 percent following the one year post hip replacement period.

As an initial matter, the Board notes that the Veteran does not warrant a compensable rating for limited range of motion.  Under DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  However, as the Veteran's limitation of motion is considered under DC 5054 for his hip replacement, the Veteran is not entitled to a separate rating under DC 5003 as it would constitute pyramiding.  38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided").

The examination reports from February 2013, January 2014, and August 2015 consistently document the Veteran's complaint of severe pain and weakness in his left hip.  Each examiner noted that the Veteran required the use of a cane, which eventually escalated to the need to use a cane regularly.  The Veteran has consistently required the use of pain medication, and the January 2014 examiner noted that the Veteran had minimal relief with TENS unit, heating pads, and NSAIDS.  The Board finds that the examinations are probative because the examiners appropriately relied on the Veteran's statements, as well as conducted full examinations to base their findings on.  Furthermore, the examination reports contain findings responsive to the applicable rating criteria for the hip disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the statements of the Veteran and the lay witnesses as to his symptoms are competent and credible.

The Board notes that the August 2015 examiner noted markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  However, an examiner's characterization of the level of disability is not binding on the Board.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present"); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  The Board finds that the Veteran's symptoms and overall impairment more nearly approximate the criteria for a 90 percent rating.  DC 5054 provides that the painful motion or weakness must be of the type or severity "such as" to require the use of crutches and not that crutches are required or used by the Veteran.  See Warren v. McDonald, 28 Vet. App. 194 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the use of the phrase "such as" in diagnostic codes reflects that the terms following the phrase are examples and not an exclusive list).  Given the above lay and medical evidence indicating the severity of the Veteran's pain and weakness that the Veteran experiences due to his hip replacement, to include the daily use of a cane, the Board finds that the symptoms more nearly approximate the painful motion and weakness such as to require the use of crutches required under DC 5054 for a 90 percent rating.

For the foregoing reasons, a 90 percent rating for the Veteran's left hip disability is warranted.  The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating of 90 percent for service-connected DJD, left hip, status post total arthroplasty, subsequent to the one year period following implantation of prosthesis, is granted, subject to the regulations governing the award of monetary benefits. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


